Name: Commission Regulation (EEC) No 3237/81 of 12 November 1981 amending Regulation (EEC) No 1842/81 laying down detailed rules for implementing Regulation (EEC) No 1188/81 relating to general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 13.11.1981 EN Official Journal of the European Communities L 325/25 COMMISSION REGULATION (EEC) No 3237/8 of 12 November 1981 amending Regulation (EEC) No 1842/81 laying down detailed rules for implementing Regulation (EEC) No 1188/81 relating to general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4) prescribes the detailed rules to be applied when granting refunds in the case of cereals exported in the form of certain spirituous beverages; Whereas Article 26 of Commission Regulation (EEC) No 2730/79 (5), as last amended by Regulation (EEC) No 2646/81 (6), provides for the advance payment of refunds when products have been placed in a victualling warehouse; whereas in such cases the warehouse-keeper must undertake to use the products as supplies for victualling within the Community; whereas such supplies are treated as exports for refund purposes; whereas the beverages covered by Regulation (EEC) No 1842/81 should be considered as having been exported when being placed in such warehouses; Whereas it may happen that products for victualling do not reach their destination; whereas, in such cases, the refund should be repaid or a fixed amount should be paid; whereas for such products the provisions of Articles 26 to 29 of Regulation (EEC) No 2730/79 should apply; Whereas the most recent information available to the Commission is that the definitions in Article 17 of Regulation (EEC) No 1842/81 do not take proper account of existing practices in Member States producing whisky; whereas the Regulation shall consequently be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1842/81 is hereby amended as follows: 1. The following paragraph is added to Article 12: 3. Products having being placed in a victualling warehouse approved pursuant to Article 26 of Regulation (EEC) No 2730/79 shall also be considered as having been exported. When products have been placed in such warehouses, the provisions of Articles 26 to 29 of the Regulation referred to above shall apply mutatis mutandis. 2. Article 17 is replaced by the following: Article 17 For the purpose of Article 16: (a) grain whisky  means whisky made from 15 % barley or an equivalent quantity of malt and 85 % cereals; (b) malt whisky  means whisky made exclusively from malt; (c) Irish pot-still whiskey means whisky made from barley and malt, with at least one-third malt; (d) the percentage of the various types of cereals employed in the manufacture of the spirituous beverages referred to in Article 13 (2) shall be determined taking account of the total quantities of the various types of cereals employed for the manufacture of the spirituous beverages referred to in Article 2 of Regulation (EEC) No 1188/81. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (2) shall apply with effect from 1 July 1981. Article 1 (1) shall apply, on application by the party concerned, with effect from the same date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 198, 20. 7. 1981, p. 2. (3) OJ No L 121, 5. 5. 1981, p. 3. (4) OJ No L 183, 4. 7. 1981, p. 10. (5) OJ No L 317, 12. 12. 1979, p. 1. (6) OJ No L 259, 12. 9. 1981, p. 10.